          Case 3:19-cv-00111-HTW-LRA Document 7 Filed 05/31/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

NORMA L. SANDE                                                                         PLAINTIFF

V.                                             CIVIL ACTION NO. 3:19-cv-00111-HTW-LRA

THE HARTFORD and
UNIVERSAL HEALTH SERVICES, INC. d/b/a
ALLIANCE HEALTH SERVICES, INC.                                                     DEFENDANTS


                   FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

          Considering the Joint Motion to Dismiss with Prejudice submitted in the above-captioned

lawsuit and finding there good cause for the granting of same:

          IT IS ORDERED, ADJUDGED AND DECREED that the Joint Motion to Dismiss with

Prejudice be and is hereby granted.

          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the above-captioned

lawsuit and all claims asserted by Norma L. Sande therein against Hartford Life and Accident

Insurance Company and Universal Health Services, Inc. be and are hereby dismissed with

prejudice.

          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Norma L. Sande and

Defendants, including Hartford Life and Accident Insurance Company and Universal Health

Services, Inc., shall bear their/its own respective court costs, attorney’s fees and expenses.

          SO ORDERED AND ADJUDGED, this the 29th day of May, 2019.



                                              s/ HENRY T. WINGATE
                                              UNITED STATES DISTRICT COURT JUDGE


/268301
